Case 3:20-cv-00956-RDM-CA Document1 Filed 05/11/20 Page 1 of 10

Were STATES NEATRLCT COURT.
oa THE AL37R LCT. bf Corvin SzA

 

 

 

 

 

 

“TEAN REANZER | ___comPraznt ClRslant
Alo 305i) | “se £e... =.
£47 Allanuload Pla aa te, . __ FENERAL TORT ChAZMS Act,
2.0. Boy 2000 _ ANMINESTRATEVE _(R0CEMURE
Whixa- hoa ba 17epx/S r ALT

 

UNZTEA ATL, A ts tha.
Case: 1:20-cv-01250

Lee Koy at xl Kine Lor OF -<| Bucegd
Assigned To : Unassigned

of [isons 1 Assign. Date : 5/11/2020
Description: PRO SE GEN CIV (F-DECk)

 

 

 

Ne Ta nl Unks.

a = = —_ een =

 

 

tNTRoMVcrrov.

 

 

 

} Thy s. 1s Q Qeisonec pce Su gt-Kian bili ae a

ko Kw, : Tio rvs +} Ock (i r ¢ gla 2 |

Sud ‘the. lle archon bile p. oesducy . A}, 6 Us 4. At Bx shy.
The Lompy wink allaces nut bigoge.d 1 “lab AG Kook a {

Bre ecnc) at Peléens ein 2 pYoos 4 if he dar rse if ewolag

— thereof feral dutios’o! tecdinwnec KO_kNe ETA

Thao Cdn aink wd iki pes uf Challenges seve Seva cal de on
made bi Khe hbathins SU ewe ma PL sons(B0 HW Gancernit Ac. ie e
eee AG ieton sol “ine monk whe \_aee abi krac/ Ca Pri ec. oas
iil _APA, Thu: right Kv Aah ily i at he
wu I : yer V0, no 6"al SP imal, 1 CORES LA KWo o BUA
Aims - Lhere is Qiso a4 breed ns OF Li baxmatlon GB
Pe gves6 dishes ie

     

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   
  

 

 

 

 

 

 
   

 

 

 

 

 

 

  

 

 
Case 3:20-cv-00956-RDM-CA Document1 Filed 05/11/20 Page 2 of 10

 

DWe7ZsN\ TCT Lo WV

The: Qaurek hive Furisdic zion ko hovcud rhe £T CA S
i: BSF e SHEL ead, 92 USt. abTS os pho Plann LE
i}

has cubminea iho rd, Fhe BOP aad was Aisne 1 GA d ag Use
ayoi(b) AS Plain Ki if has Filed chs ae ay wish Kk Ineo (ios irk sll shin
éi MmOnaK BS at dwazies| od E he é. “nye AE Bafa

eto tie ee oa? Hee a
yo ag Use jazi ¢ Gg Use 723 “Ese 7OH as Ay. A

bal hasten Bok ce a CKrakiWvo cb na rae Ag Use ah as
Ploink CL hes od Klas COAL OW was Gye _wlehtn Si hl fen eS
ake Khe devwiz\ at kha Alec pat bg Khe Bor. /

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

L. Plein kt Vou

Prison wr LA KhY due fo.

 

 

‘ . Vv £ vedo ic |

 

 

 

 

‘a. fa Pounce unk Uni kuc S kaked ot f A wwornces lias wh sshd ikS
SovH rai Ga Lum mAs Ve aad, has al lhewtad ak self ko hen. fagh) bor
inquae Ril click ‘ches eonkoyk we phe AFA bor sho dgeicrons
Or ihs Cudadinesc Cit. The. BU , ie uM a Hine: Khe in. te S Ka pel
aad daw bd named ms Nes Ongltsa le LA” [hi ar RNG Ua: CA
a ko 6 ied 7O3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3 \ ebundauk Uni éal S raKac L. Anu. Tie Wet lai von CRS

A deuce tal Owed ik tt kp We ted OS A
t et Lert rad to the nacet ob to

 

 

 

 

 

 

 

 

 

 

 
Case 3:20-cv-00956-RDM-CA Document1 Filed 05/11/20 Page 3 of 10

 

FACT?
A. ETLA as on.

dois, Pe ots! 4 F Wns adinel ed

 

 

 

 

 

 

 

 
 
 
 

 

 
 

 

  

as
BRE

RE
Cer
Cys

 

 

 

 

 

 

 

gh
af es chee] : dba 2 Nace pes On bask
Aut } Ls ysubia to aL ON. O@ LS also Ao 2
ween A pu ei Kh Or ! pace. or any oa wheakstooeg 2]
pep | ledta lived ka rele Apnea ara KhGE

 

Js uh j
—— hf py ki

Ysiegd cy pocKicl Oe NCLO KIC.

   
    

 

 

 

 

i is Plakias ei ey z |
tho Asda ting Lid I has Ag b

b/ Boh woqu priant

ib OVE rk cn F y ee Zk
20 feted fey ion Aga 2

 

 

 

 

 

 

  
 

NOES rho Os urinal le. St. cn OE: C]_€
a4, BOG Rin duc olf phy! macilenk ré Pork Gomes te lt
OQ Foy Aan Alicea KGS, he Coin Fee, get, LOW ses Donso

go “Agi i$ cakec pofiofi9.

 

 

 

 

 

 

   

 

 

bo. On jafine [14 fp lacm eitt bled On Heabeices Corpts. pukikion
pursdonKk £0. 2¢ Vee, aa | . Ai/ TAG PONCE: dated! oafd2 [ac
CAG (volo pn m@ i k nelidi cng ENo Casle eye f Ne AHD Aichosikion

hac ‘heen th of puree Su) hsz Qua pk Fo Khe Cia of rw ABH
pakimion J

 

 

 

 

 

 

 

 

 

sh Ths bt Placl adit Ob L 6p ma S- ct i i 4. aa 0 hoias: as
Sachi ck ot iow! Saae (ons im Aose¢ Ob a
fH te Di it

Plan ll wes lobed in Cra Veuid Gti | oa Aes pre

Qt ad Ww pO Wae (3.201%. tect? in (pee ot all

ws Cre rh allowad op Pe of te rbtks Oni 4 eh Gh -
On had we “po a hag ef Cold) nok GC ps unt. [ y POO. -5—
i) .

See
ee “das. “woed siside Alc re tof nd. AbROnO_fK

(3) - _

 

 

 

 

 

 

 

 

      
  

 

 

 
Case 3:20-cv-00956-RDM-CA Document1 Filed 05/11/20 Page 4 of 10

fi

>i Let “la; wee Orin Ciwncjotel HA cas of
he weet iA hear pepularion, :

  

 

 

 

 

g. Throsahork rho Lies ol: tacif fro CN etal a 2? me
ad Wokian, heteeraniy Lal

{
CA dul. ci On te i
DGC wi Khole CAL Lei ot ny fi

xA ZG LK j
ybleca Giyor/ Spe @ he POEM CS ~

 

 
  
 

 

 

 

 

 

 

 

 

(, heel bibcary Moworials

 

 

 

 

 

 

 

 

  

aI Gq. a hfe i 2 twee A f : _19¢4
by “e Ai rw Sa 7 a = A
——-#! Reach jn nematic C264 te forum ir f Lr bh & bs tance NGS 2 lays capavnt
Cane ties Feder 2c fiitl 2. fect ALONG, OS hw aoe

che S Bap Sull Be. ned) Kw an £.

cea Kas. all Le ff SEG, fuse cad LGA
addracces ve pedecs fos KS

 
 

 

 

 

 

 

 

 

 

 

 

 

{
Whur, | for Khe
0. Uk jk cdlOes, Nok éonkoun ord adhetsS Ces For KAC.

Lo mee clekive. Leena aad fhe Gees! MeN’ Ais AGS cree ene
oA xs ce Ost by Plasmas E ‘ ie. Cun Auk dOnkace hic Cus si ehdivcrnun —
re Oe (6 LAN EGA Kia ED lobby ie c AGucKeu un ank fo al z é

SsuSn Ss phe. vt kroar ety) ie/ at 43.u(c) or fo eles os ,
Boe rtvec

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

& i f. { =

ii we Plain ele Lotin, AK Ao Kae fe? i “cuits of J Ac Or eto fh Kobe
tad inte pafiOn salt OS’. hy Ne Minn! ZL. ae lat off
Wet ot

 

 

 

 

 

 

 

 

 

 

  
  

 

} ‘Bulbs inf Dem nc pon pes Ae Gf se | pd ae ch Pro.
rt FEC pains ite is fal kod im gnkecke Ws Fem: f Lee
Odie leet gf ceal piady 1s pecnanp i pak “l Fad ——————
i41KS.. Cbs Pens S RUBE. hag LS tA Dee aS: al hak ae

_ NG hey freq rel. fri phe @4¢ lenin: eraki Ve

 

 
Case 3:20-cv-00956-RDM-CA Document1 Filed 05/11/20 Page 5 of 10

 

meat is ko chungt pho_polia/’

[A (50) ( rOas
SPOKE ta. as

 

  

 

how wu

   

 

 

 

 

 

 

 

 

 

 

pack ner
rOsieceN cing Al alle we; he Pp rios skated Ons Ckrons iA erc/er_
KO _[octén his Pecleces Gin iin Ws,
iZ wich he Ebb vk would woe he Cun rarer? bucden
Pe che hor KO cd U ING abov {yy roqvesced. PECOUTCEL FF rosa ly
pkS bass Nawis aka basuc.

 

 

i.

 

 

4) Deas, eI

 

 

 
 
 

rhe

 

 

 

 

Bol raqllakions— w .
Wiel KES pn orcdbt-to pré fore fons 0 tad ings
ns fe ott pe Ala tee ad Aci OAs arte nbd nc is
the Cli CHS Lk is a 'D ahi Sy6 Veh eada le) aneutelL AL

 

 

 

inl 3

 

 

 
 

ated Ky as wl ete ;

CASKs LE Ob aac fice Pracklon “the FAGE eas BS hI, 5s Lin

WPEOO.

ae
(ah

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 
 

 

 

15 Nol, pe ech be i OciSPNe rm £O he: ane KO} Use the
ky a bude kor. he. fad ¢ pes fiw be Lent cald Yo Piliags fo bial phi adcess.o riGs
_ cys \ lw yi 4 fxr innae - fe
FANE KUag Khon fad mf tk wrt ke cides h J nae ; Dias

ch macnn) LN Alli c. Ni G Dri Sones press ahs Ais plead Chags £O G4

aul Joon muh Pisce ho hie ico

 

 

 

 
  

 

 

COSLES OO] du ¢ finda
pe velba tt cy agp. ae Or KN peo (SKLD A a

ay ate dace ob S$ hol

 

 

{2

 

 
Case 3:20-cv-00956-RDM-CA Document1 Filed 05/11/20 Page 6 of 10

 

 

 

 

ao. Trans ber fee picky.

Fran!

té, Thai wa en de eel hits bales wked__

i! Boa oneboc GAokKNes Bae Amilo A hh if “Wools. KGS ind sar nc KOO

—— a el He fire f i 4 heel in a cpl alland—peisan by ——_—
Ghinn SS0.cy/. BR gins Kime Rhee mipate. hast oe rekiowe ls

bor ihis Leathe &), Fore fn KOnee. Cy 4 we Ls calcd Ge One hel So tne

—_—_——_—_th4 riton, $0, eal

Khek jaws ea! Peek fom “r “tat ikem, tala ——

D pes is Uaclore fondle

11. Ak, aowl_ail
64rd atonal Wi salad
feet! Khe

HO — ‘ A yet hat doin
Or le ‘ FT. ree Lb I ‘i
b yl Sa A Git hale KO
Lh t 7 AG f wtf 1 u 4
— ask “ata nl La ! : : CDs
Ch key pe wither ] dalid KO. he soar Scared uf on Print Or. sont

 

 

 

 

 

 

 

 

 

 

  

 

 

2

 

 

 

 
 
 
  

 

 

 

 

 

 

 

 

 

 

 

 

"Bs How CA a
~ pa } 2
[8 Plaiapl af heen {A paso toe E ed), JéitucS and hess
_______ Sbvtipn kee fears le Fie 0 KO Seve. He hes S Penk Ahh Kime” hea SEC
tn 6/6 Lin ; As suet Place ni CES

SBE plt| Gow, 2h fo a fe... beh
dorm Aor BYE ‘y Jang ; fuakit it hin $ “ eel ofp —
LA Cah ony ol ting he w/o OF ad & a rock oF & ob od
acd _ =(peing _oh€ a, Lv flee EO pe cele shaee, ony cf wer body —
—tleavaé i WOK... COPE =f. Se NM an Gpviconmenk oo Kec cif feed re
NO _

oo : @)

 

 

 

 

 

 

 

 

       
    

 

  

 

 

 

 

 

 

 

 

 

 
Case 3:20-cv-00956-RDM-CA Document1 Filed 05/11/20 Page 7 of 10

t i i

% A i ; * > m :
. { i g . 7 ; , 6 oer. op: . :

at aioe er ee a i cle for
hove Abi Ain pac tag the ino SiaAg GMecrSions , [Aw bok

perl 5. t Mises int ko EO ‘alka! 1A ro i i ele de i fhe? facer Ol. & | iad) AG
Deisoue ro al] poh iA Leo en _Nery/ he

| Aca bdackion “4 1a IC ;
Khek nebo ky é if Lia Neer CG Yer $o agent Crecilpal {ances pn oO

 

 

 

 

 

 

  
   

 

a al
bol par Can Jdu = | oe pas oS ates hiccon/ anc] ane Tacke. _ S Kia S.

 

 

 

 

2 beadin ok La een tion Ao i

aa f f
Qi. An Mow HOLT 2 Plein‘ Een ed ELA khe bof

 

 

 

  

 

 

 

 

 

 

 

cul men kL.

 

 

 

CLALM?

 

 

 

a AG. BoP Dns la La KS Ska Koy chixe/ wal Cots foc
A La, in a Ey hy rhe naolieerk CCK as oe ifs ee loves ADK
i loukng hie wavs anton’ wh: ice Hy (eck 1 fede se or Aone we i gh

oho ion the dice. 2 VA ne Whic bh adic lige’ noe Cotte

¢ Plaast = Lag quo by ah, { pe ee h, Ss teoally prakecked nghe

4 b Dit A ew orn. ‘i iz, 2 7 a? sie
£ ly | OG: dhe VL ped he A i a bud ; Ades le. if Tae

lakKod JO iA Cyt Shu dal a3 o> Au hee ache ny bon. 5H

Lim bac his Kina & Ol Br KN » Bell ir Nowe 6. Y 6 ef 4-vl ran
noc Ful AG Pesan Gul | ae. ec FO Cow hee bus J cal

L.. m1 Wag c. i Aendaes Aginti¢ eof LAL vit ere il, d ee
TE cick og Pl awaki lls CbCES FO. i: ni { ay Ind Lowrance V4
So G)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   
 

® 3

i Jiws

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ts

 

 

 
Case 3:20-cv-00956-RDM-CA Document1 Filed 05/11/20 Page 8 of 10

 

<2)

a

 

“RA The CL hhIns ot Khe Boh am p| oy ees ail

Clo nSA KVKO che Kare —at cl $e prego ney frag

aod bn Phe Siw!
pen ee dont ts ull for

brie sol) = bey it Hakrons

fo Kae ‘

in
Fr

 

 

 

 

 

 

 

 

 

Gf moan 7. Héd bbe

 

 

 

 

 

 

paz. She Op dawscnn Ok ~O fig wep As CON fish x

al Ki he Plas LAG HCL One wach z tsb pioncyl_obbicie a(S

He lecaki cS cheb ke.

 

 

 

 

 

  
 
 

 

 

 

 

 

 

 
 
 
  

ico S Ac

C KOKOS

ee egy r( Cri tiZanc es TS cy

hg [asta all fr egceepmcg Io ens

Cops icl kd kion.

 

 

 

 

{

ak. The fol dec.sie |
SK bee ist af in Yoiriag
RG_Aveess FAG, Catlen$ ac . fi :

/ byte KO _gubonca Ly pt. | SewkOncws tis fo WAY.

Q “phe kirk Te. iendimenk KO ¢ne Usa koG) S KOKeS 00ST Li KOA,

ag
GAL is aes eer CiCi—_ Ca hoot

tee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a9. The fol deseas, ion Ka. make Prisoners pasrcchuse, the

—— Ly pike Neel Hi phu. antl cored Kia Rap

45 0) ihe Bape 1g | A KV rey We) Ke. CHA c.
kayProvavion of thu .
$e b-aiwer,o '$¢ :
( KEG Skowel Aue levi in FANG * Ha
FASO ng $y ca Ke aaa Veo Kh wim cds
a IS posed: KO. firseners ie Now ef «bed ko... pore ba
oe agin GMM CO FNOE a

 

 

   

 

 

 

 

 

CALL J. papa OC) pet

 

 

 

 

 

i
(@)

 

 
Case 3:20-cv-00956-RDM-CA Document1 Filed 05/11/20 Page 9 of 10

 

 

 

 

 

 

 

  

 

 

¢ Nets

 

 

 

ty

pea pur f ot loon LA 1Ca Techies
ce | by— cue Wiece cles 7s La

 

 

 

 

 

 

 

 

F

———Kq_rhe-Unitod. Seater Consg
whe OSlenkial woe <sibef O

lofi ay
A Hakan Ae &

        

 

 
   

 

 

 

 

h as j Ths bats cobspel fa bull Khe

 

 

¥

 

 

 
   

——bypespy votes Ae phe Fo pe kee

 

 

 

 

 

‘Ratio’ faglis Keg

   

| 7 HGD..OW

6 Kiuke Cr, mean oe, Tor ARG.

 

 

FICA

  
  

Ci aims

 

 

f

(B ) &. Pangade ie_relot _L, Sa dfn AD? 2 is ballonk

 

(i) Ad ae AQAKGCK ia amma klong ,O ohe Elactrone. rs

Liha ae a le fe mad blue. Ap fe.

 

and criyaincl acces co _Kho 2b)

apes See te

 

 

 

 

bhen Oak

 

 

 

 

cape Woe ker ta/, GE pt

“uf eh FAG PY Abplet ker 4 (Nene

 

 

Sia dmiber: oo) ds
gl plead age,
i aati #

dome fon FaPYy

=
- vl

 

 
Case 3:20-cv-00956-RDM-CA Document1 Filed 05/11/20 Page 10 of 10

 

@) Allow & Prisoner ta Keoe kz LKeins Hh Grh_ Safyl

om al Hae pa SF Su, 4 Ci Cc iriac bu
donaring- OS® univartal | Kemc Gs

Haale uA 2

Sreac ity OG JE riSO ®

OndireamGik | f |
C4 eol| Gul HO Arete Ong! ER & PriLonk — {te
hot he Con pork Tae Kon Ciacl sleep (Aa ¢ =

Flavio fee he BOP prosliie oe pics phir ——

Pigcom K Ef “Tena _t
a Ps { afd
af Ee j fey .

 

 
 
 
 

 

 

 

 

 

  

 

 

 
  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

t

 

Ai pecelclly Scbassed,——

 

 

 

 

 

 

Che: Ca i QF [ a0 oa Vi, A
/ “Le EAL Seeaea
ay b3- O5y

 

bt i ony
p O. by ox AnOO
Whee Neer, de [7827

 

 

 

 

 

 

 
